                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon
                                                            9    fka The Bank of New York, as Trustee for the
                                                                 Certificateholders   of    CWALT,      Inc.,
                                                            10   Alternative    Loan    Trust   2005-54CB,
                                                                 Mortgage Pass-Through Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2005-54CB
                      LAS VEGAS, NEVADA 89134




                                                            12                                  UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13                                         DISTRICT OF NEVADA

                                                            14   THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-01032-APG-DJA
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST                  STIPULATION   AND   ORDER  TO
                                                            16   2005-54CB, MORTGAGE PASS-THROUGH                     DISMISS ACTION AS TO TANTALUM
                                                                 CERTIFICATES, SERIES 2005-54CB,                      TRUST
                                                            17
                                                                                                Plaintiff,
                                                            18
                                                                 vs.
                                                            19
                                                                 ROBERT J. LAWS III, ALEXANDRA LAWS
                                                            20   F/K/A ALEXANDRA CARTER, LAWS
                                                                 FAMILY TRUST, TANTALUM TRUST,
                                                            21   MORTGAGE ELECTRONIC REGISTRATION
                                                                 SYSTEMS, INC., DOE INDIVIDUALS I-X,
                                                            22   inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            23

                                                            24                                  Defendants.
                                                            25                PLEASE TAKE NOTE that The Bank of New York Mellon fka The Bank of New York, as
                                                            26   Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-54CB, Mortgage
                                                            27   Pass-Through Certificates, Series 2005-54CB (BoNYM), and Tantalum Trust (the Trust), by and
                                                            28   through their respective counsel of record, hereby stipulate and agree that the above-entitled action

                                                                 50731732;1
                                                            1    shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(2) as to, and only as to,

                                                            2    the Trust. Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

                                                            3                 IT IS SO STIPULATED.

                                                            4                 DATED this 17th day of December, 2019.

                                                            5    AKERMAN LLP                                           AYON LAW, PLLC
                                                            6
                                                                 By: /s/ Jamie K. Combs                                By: /s/ Luis A. Ayon
                                                            7    DARREN T. BRENNER, ESQ.                               LUIS A. AYON, ESQ.
                                                                 Nevada Bar No. 8386                                   Nevada Bar No. 9752
                                                            8    NATALIE L. WINSLOW, ESQ.                              8716 Spanish Ridge Avenue, Suite 115
                                                                 Nevada Bar No. 12125                                  Las Vegas, NV 89148
                                                            9    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088                                  Attorneys for Tantalum Trust
                                                            10   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Certificateholders of CWALT, Inc., Alternative
AKERMAN LLP




                                                            13   Loan Trust 2005-54CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-54CB
                                                            14

                                                            15
                                                                                                                 ORDER
                                                            16
                                                                              IT IS SO ORDERED.
                                                            17

                                                            18

                                                            19                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            20
                                                                                                        Dated: December
                                                                                                        DATED:          17, 2019.
                                                                                                                _________________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 50731732;1
